Sinkler, J.,
The learned auditing judge finds that the accountant is fairly entitled to credit for funeral expenses and doctor’s bill and that these should be deducted from his distributive share. Apparently, however, he has not allowed credit to the accountant for his distributive share in fixing the net amount of the surcharge. We consider that he has correctly surcharged the accountant with the amounts of the funeral bill and physician’s expenses, likewise payments for the maintenance and support of his minor children, in all $1377.90. If this be added to the balance for distribution shown by the account, there is a total estate of $1753.19. The accountant as surviving husband is entitled to one-third thereof, or $584.39, which should be deducted from the surcharge, leaving a net amount of $793.51, with which the accountant should be surcharged. While we sustain the ruling of the auditing judge in making the surcharge, we consider that his adjudication should be modified as we have indicated, and to that extent the exceptions are sustained, with his acquiescence.
The adjudication so modified is confirmed absolutely.